Citation Nr: 1701146	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-08 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for tinnitus.

2.   Entitlement to service connection for right ear hearing loss.

3.   Entitlement to service connection for left ear hearing loss.

4.   Entitlement to service connection for lumbosacral strain (claimed as low back pain).

5.   Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from May 1982 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for lumbosacral strain and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran was exposed to acoustic trauma in service.

2.   Resolving reasonable doubt in favor of the Veteran, tinnitus had its onset during service and has continued to be present. 

3.   The evidence does not demonstrate post-service right ear hearing loss disability, as defined by VA regulations. 

4.   The preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed a left ear hearing loss disability as a result of his active duty service. 


CONCLUSIONS OF LAW

1.   The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

2.   The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

3.   The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify And Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2009 that fully addressed the entire notice element and was sent prior to the initial regional office decision on these matters.  The letter informed him of what evidence was required to substantiate his claim, his and the VA's respective duties for obtaining evidence, and what evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issues on appeal.

On March 23, 2016, the Veteran's service treatment records were attached to his electronic folder.  The Veteran has not submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration; however, the Board notes that, since the Veteran's Form 9 was received after February 2, 2013, (here the Form 9 was received on March 12, 2013) and a waiver of review by the AOJ is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  Therefore, the Board may consider the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2016).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

As to VA's duty to assist, VA has associated the Veteran's service treatment records with his claims folder.  The Veteran did not identify any relevant sources for private treatment records so that they could be obtained by VA.  38 U.S.C.A. § 5103A.  Additionally, the Veteran was afforded an audiological examination in November 2009.  The Board finds that this examination is adequate because the examiner had knowledge of the relevant facts of the Veteran's medical history, considered the contention of the Veteran, specifically that his hearing loss began in service, and thoroughly examined the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The VA's duty to assist in the development of these claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.


II.   Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303 (b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court of Appeals for Veterans Claims (Court) has held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309 (a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Tinnitus

Contentions

The Veteran contends that he has tinnitus as a result of his exposure to noise during service.  He contends that his tinnitus became noticeable shortly after separation and that the ringing sound occurs randomly and is severe.  See November 2009 VA Examination. 

Facts & Analysis

The Veteran served from May 1982 to October 1983.  The Veteran's military occupational specialty was a wheel vehicle repairer in the United States Army.  See DD214.  His service treatment records reflect no complaint, finding, or diagnosis of tinnitus during service.  

The Board reiterates that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d).

As an initial matter, the Veteran was diagnosed with bilateral tinnitus during a November 2009 VA audiological examination. The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, as stated above, the Veteran's DD-214 shows that his MOS was a wheel vehicle repairer, which exposed him to extensive noise in that capacity.  The Board therefore concedes acoustic trauma during service.

Therefore, the remaining question is whether there is a so-called "nexus" between the Veteran's diagnosed tinnitus and active duty service.  The Veteran has asserted that the ringing in his ears became noticeable shortly after service and has continued ever since that time.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran is competent to report the events that occurred during service, as well as the onset and nature of his tinnitus symptoms, because this requires only personal knowledge as it comes to him through his senses.  See e.g. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  At his November 2009 VA examination, the Veteran asserted that his tinnitus became noticeable shortly after separation and that the ringing sound occurs randomly and is severe with a weekly to monthly occurrence that lasts from 4-5 hours up to a whole day.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. At 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and a continuity of symptoms since service are credible.  The Veteran has confirmed in-service noise exposure, and the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service as documented by his service records.  38 U.S.C.A. § 1154 (a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  There is no evidence of record that contradicts his statements that tinnitus did not become noticeable until shortly after separation.

In sum, the Veteran has provided competent and credible evidence that he has essentially had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Hayes v. Brown, 5 Vet. App. 60 (1993).  These statements, when viewed in relation to the Veteran's in-service noise exposure, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303 (b); Walker, supra. 

The Board acknowledges that, in the November 2009 opinion, the VA audiologist found that he could not determine the etiology of the Veteran's tinnitus without resort to mere speculation.  However, when proffering this opinion, the VA examiner failed to consider the Veteran's credible and competent lay assertions that his tinnitus began shortly after service and has continued to the present.  Inasmuch as the examiner did not consider all the pertinent lay evidence, the Board must find that this opinion lacks probative value.  See, e.g., Hayes, supra, at 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board.)  This opinion is therefore being afforded little, if any, probative weight. 

Given the competent and credible statements of record asserting constant tinnitus since service, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Right Ear Hearing Loss

Contentions

The Veteran contends that he has right ear hearing loss as a result of his active duty service.  Specifically, the Veteran contends that his hearing loss has its onset in service.  See November 2009 VA Examination. 

Facts & Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's enlistment examination showed normal hearing in the right ear.  Specifically, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5

The service treatment records also show audiogram results from April 1982.  These results were not interpreted within the record although the Board will make findings herein as to the results, erring on the side of the Veteran when appropriate.  


The April 1982 audiogram findings show the following results for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10-15
15-20
15-20
20-25
	20-25

On audiogram examination in August 1983 shortly before the Veteran separated from service in October 1983, the Veteran had mild hearing loss at 500 Hz in the right ear; however, did not have a disability for VA purposes.  Specifically, the Veteran's puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20

The Veteran has asserted that his right ear hearing loss began in service and has continued since.

The Veteran was afforded a VA examination in November 2009.  On examination, the examiner noted that the Veteran was exposed to heavy equipment/tanks in service with and without hearing protection.  The examiner additionally noted that the Veteran used power tools and engines as a mechanic for approximately two years without hearing protection after leaving service.  Puretone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15

The Veteran's speech recognition score in the right ear was 100 percent.  These findings do not meet the requirements of hearing loss as defined by VA and the inquiry into the question of service connection for a right ear hearing loss need go no further.   

Regarding the Veteran's statements that he has a current right ear hearing loss disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide his lay description of hearing loss symptoms, he is not competent to determine whether his claimed right ear hearing loss meets the definition of a hearing loss disability as defined by VA regulations.  Such a finding can only be made via the appropriate audiological testing and requires specific medical knowledge and training.

Without a showing of current hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385, service connection for right ear hearing loss must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.

As a current right ear hearing disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed hearing loss to any loud noise exposure in service (although, as noted above, acoustic trauma during active service is conceded).  

Moreover, while the Veteran was certainly exposed to extreme noise during his service, based on the evidence of record, the weight of the competent evidence demonstrates no current right ear hearing loss disability at this time. 

Therefore, the Board finds that a preponderance of the lay and medical evidence of record weighs against the claim for service connection for right ear hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Left Ear Hearing Loss

Contentions

The Veteran contends that he has left ear hearing loss as a result of his active duty service.  Specifically, the Veteran contends that his left ear hearing loss has its onset in service.  See November 2009 VA Examination. 

The Veteran's enlistment examination and examination performed in August 1983 show that the Veteran's hearing in his left ear was within normal limits.  As noted above, in-service acoustic trauma has been conceded.

In November 2009, the Veteran was afforded a VA audiological examination.  The Veteran's puretone thresholds in the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
15
40







The Veteran's speech recognition score in the left ear was 94 percent.  On examination, the Veteran reported that during his military service he was exposed to noise from heavy equipment and tanks with and without hearing protection.  He additionally reported being exposed to power tools and engines as a mechanic for about two years without hearing protection as a civilian.  The examiner provided the opinion that it is less likely than not that the Veteran's left ear hearing loss was caused by or as a result of noise exposure while he was on active duty.  As support for his opinion, he stated that research studies have shown that hazardous noise exposure has an immediate effect on hearing; that it does not have a delayed onset nor is it progressive or cumulative.  The examiner stated that the Veteran's hearing was within normal limits with no threshold shift evident in-service in the left ear and therefore there is no objective evidence of onset of any permanent hearing loss/permanent threshold shift in service.  

Here, the Veteran has demonstrated that he has a current left ear hearing disability for VA purposes.  Additionally, acoustic trauma has been conceded and therefore the first and second element of service connection has been met.

Therefore, the remaining question is whether there is a so-called "nexus" between the Veteran's current hearing loss and service.  

The November 2009 VA examiner opined that it is less likely than not that the Veteran's left ear hearing loss was caused by or as a result of noise exposure while he was on active duty.  As support for his opinion, the examiner stated that research studies have shown that hazardous noise exposure has an immediate effect on hearing.  It does not have a delayed onset nor is it progressive or cumulative.  It is not necessary for the examiner to determine the etiology of the Veteran's hearing loss-the question here is whether it was as likely as not caused by service and that answer is no.

The Board acknowledges the Veteran's contentions made in his November 2010 notice of disagreement, and while the Board understands that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, the plain logic of the VA examiner's opinion was that were hearing loss due to in-service noise exposure, it would have been seen in service.  As hearing acuity was normal in service, the examiner's conclusion is that the current hearing loss first seen years after service is unrelated to service.  As this opinion was based on a review of the Veteran's claims file, considered the Veteran's assertions that he was exposed to acoustic trauma in service, and provided a clear conclusion, the Board finds the November 2009 VA examination to be highly probative as to the question of a nexus between the Veteran's current left ear hearing loss and service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

The only evidence linking the Veteran's left ear hearing loss to service consists of the Veteran's own statements.  He never indicated in any of the statements he made during the course of this appeal that show he had a left ear hearing problem in service and did not give a history of any loss after service until he made his claim, though he was asked to do so on several occasions by the RO.  Additionally, the medical evidence does not demonstrate that the Veteran developed hearing loss to a compensable degree within one year of his military service.  The Veteran first demonstrated hearing loss meeting the requirements of 38 C.F.R. § 3.385 approximately 26 years after service.  To the extent that VA infers that the Veteran might have claimed he developed hearing loss to a compensable degree within one year of service, he is not competent to state whether his hearing loss manifested to a degree of 10 percent or more as that requires medical expertise and testing.  As such, to the extent that the Veteran reports continuity of symptomatology regarding his hearing loss, he is not competent to state that it manifested to a compensable degree within one year of separation.  

The Veteran's statements linking his current hearing loss to his military service are not within the realm of knowledge of a layperson.  Rather, this is a complex question that requires expertise and the record does not show the Veteran has the required expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, the Veteran is not competent to render an opinion regarding the etiology of his hearing loss and his opinion on this matter is not probative.

Thus, in this case, the greater weight of the evidence is against the claim and service connection for left ear hearing loss is not warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.


REMAND

A remand is required in this case to address the issue of entitlement to service connection for bilateral pes planus and for a lumbar spine disability.  Although the additional delay is regrettable, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded due process.

The Veteran contends that he wore ill-fitting boots during service and that this aggravated bilateral pes planus which preexisted.  As pes planus was noted on enlistment physical examination and as the Veteran contends that his pes planus was made worse by ill-fitting boots in service, a VA examination is warranted. 

With regard to low back strain, the Veteran was afforded a VA examination in November 2009.  The examiner opined that it is less likely than not that the Veteran's current lumbar spine disability is related to back treatment in service.  As rationale, the examiner stated that the "Veteran was treated for multiple acute episodes of low back pain during service.  It is not entirely clear whether the Veteran had several acute episodes or if he had chronic intermittent low back pain.  This could certainly be clarified if there were any private records present from the early to mid-1980s after discharge from service.  Unfortunately, no such records are available at this time.  Thus, I find that there is not enough evidence to support the Veteran's claim that his current low back condition is directly related to the back problems he experienced during service."

While the Board acknowledges that there are no private medical records from the early to mid-1980s, the examiner failed to consider the Veteran's lay assertions concerning post-service symptoms and treatment.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Specifically, the examiner did not address the Veteran's assertions that his "acute" episodes during service are now chronic and have been ongoing since his discharge.  Therefore, an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify any private treatment for his back and feet, and then obtain the records from any identified medical providers.  

2.   Next, afford the Veteran a VA examination for his bilateral pes planus.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.

As a general matter, an increase in the severity of a preexisting condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, is required to establish service connection for a preexisting injury or disease on the basis of aggravation.  Evidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone or without more, does not satisfy the level of proof required of a non-combat appellant to establish an increase in disability. Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

(a)   The examiner should opine as to whether the Veteran's pre-existing pes planus disability (noted on his enlistment physical examination) underwent an increase in severity during service, and if so, whether such increase was clearly and unmistakably (i.e., obviously or undebatably) due to the natural progression of the pre-existing condition.

In providing the above opinion, the examiner is requested to discuss the Veteran's lay assertions that his pes planus was worsened by service because of ill-fitting boots.

(b)   In the alternative, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral pes planus was aggravated (i.e., underwent an increase in severity beyond the natural progression of the disease) by the Veteran's service-connected left ankle disability.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).

The rationale for all opinions expressed should be clearly set forth in the report.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.   Obtain an addendum opinion from the November 2009 VA examiner that conducted the examination of the Veteran's lower back or another qualified examiner.

(a)   The examiner is requested to review all pertinent records associated with the claims file, including the partial service treatment records submitted by the Veteran.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any identified low back disorder is the result of a disease or injury incurred in service.

In forming this opinion, the VA examiner must consider the Veteran's back injuries in service and should additionally acknowledge and consider his lay statements regarding causation and continuity of symptoms since service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.   When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


